Citation Nr: 1633651	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  15-17 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Air Force from November 1952 to November 1956.
	
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In May 2016, the Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veteran was afforded a VA examination to determine the current severity of his service-connected allergic rhinitis.  However, on his November 2014 Notice of Disagreement, the Veteran alleged that the examiner never physically examined him but merely questioned him about his symptoms.  On his May 2015 VA Form 9, the Veteran requested that he be scheduled for another examination to determine the severity of his symptoms as he believed they were not accurately reflected.  As the current severity of the Veteran's allergic rhinitis remains in question, the Board finds that a remand is necessary to afford the Veteran an examination. 

Also, the Veteran states that he seeks regular treatment with a private Ear, Nose and Throat specialist.  On remand, his up to date records should be requested and obtained.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from ENT and Allergy Associates, LLP, dating from September 2015, as well as any other records, not already of record, that are relevant to his claim.  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for the appropriate VA examination (with an examiner other than the September 2014 examiner).  The electronic claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner (s).  All appropriate clinical testing should be conducted.  The examiner must describe in detail all current manifestations of and impairment attributed to service-connected allergic rhinitis.
The examiner must conduct a physical examination of the Veteran and state whether or not the Veteran has nasal polyps as a result of his service-connected allergic rhinitis. 

3.  Then, review the electronic claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


